Beoyles, J.
1. It is no ground for a new trial that the testimony of certain witnesses for the State was 'in some respects contradictory of the testimony given by the same witnesses a day or two later in the trial of the defendant’s brother, who was jointly indicted with him for the commission of the same crime; and, accordingly, there is no substantial merit in the 5th and 6th grounds of the amendment to the motion for a new trial. Clark v. State, 117 Ga. 254 (8) (43 S. E. 853); Wilson v. State, 15 Ga. App. 632 (84 S. E. 81).
2. The excerpt from the charge of the court upon the question of an alib;, complained of in the 7th ground of the motion, when considered in the light of its context, contains no error.
3. The alleged newly discovered evidence was partly cumulative and impeaching, and much of it was hearsay and irrelevant, and this part of it, therefore, would have been inadmissible upon the trial of the case. It does not appear that this alleged newly discovered evidence, when considered with the counter-showing made by the State, would probably cause a different verdict to be returned upon another trial of the case, and, accordingly, the discretion of the trial judge, in overruling the grounds of the motion for a new trial, which were based upon this newly discovered evidence, will not be controlled.
-4. No error of law appears; there was some evidence authorizing the verdict, and, it having been approved by the trial judge, this court has no authority to set it aside. Judgment affirmed.